 In the Matter of BURLINGTON MILLS, INCORPORATED,andNATIONALCOUNCIL OF GAS, COKE, AND CHEMICAL. WORKERSIn the Matter of BURLINGTON 'MILLS, INCORPORATEDandDISTRICT 50UNITED MINE WORKERS OF AMERICA, AFFILIATED WITH THE C. I. 0.,AND NATIONAL COUNCIL OF GAS, COKE AND CHEMICAL WORKERSCases Nos. R-4072 and RE-45, respectively.-Decided August 190,194,0Jurisdiction:felt products and canvas specialties manufacturing industry.Investigation and Certificationof Representatives: existence of question : con-flicting claims of rival representatives ; designation of union as bargainingrepresentative following a consent electionheldno bar to proceeding instituted21/2months later, where, union local in the meantime had transferred Itsaffiliation to another labor organization and majority-of the employees had in-dicated their desire to be represented by that organization ; election necessary.Unit Appropriatefor CollectiveBargaining:all production and maintenanceemployees, excluding' office workers: salaried' supervisors, and sales force ;stipulation as toMessrs.Miller,Mack c0 Fairchild,byMr. Vernon A. Swanson,of Milwaukee, Wis., -for =the Company.Mr.W.0. Sonnemann,of Milwaukee, Wis., for the, National Coun-cil of Gas, Coke, and Chemical Workers.Mr. Joseph J. Timko,of St. Paul, Minn., for District 50, U. M. W. A:Mr. George J. Hadjinoff,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by National Council of Gas, Coke, andChemical Workers, herein called the National Council, and by Bur-lington Mills, Incorporated, Burlington, Wisconsin, herein called theCompany, alleging that, a question affecting commerce had arisen con-cerning the representation of employees of the Company, the NationalLabor Relations Board provided for consolidation of these cases andfor an oppropriate hearing upon due notice before Stephen M.Reynolds, Trial Examiner.Said hearing was held at Burlington,43 N. L. R. B., No. 73.426 BURLINGTON MILLS, I'N'CORPORATED427Wisconsin, on July 24, 1942.The Company, the National Council,and District 50, United Mine Workers of America, C. I. 0., hereincalled District 50, appeared, participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.-Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.TIIE BUSINESS OF THE COMPANYBurlingtonMills, Incorporated, aWisconsin corporation, is en-gaged at its plant at Burlington, Wisconsin, in the manufacture ofIt products and canvas specialties.Since the beginning of the war,the Company has been manufacturing equipment for the UnitedStates Army.During the _ calendar year 1941, the Company pur-chased raw materials amounting to approximately $600,000 in value,of which at least 66 percent was purchased outside the State of Wis-consin.During the same period, the Company's total sales amountedto approximately- $1,250,000, of which approximately 90 percentrepresents products sold outside the State of Wisconsin.The Com-pany admits that 'it is engaged 'in commerce within the meaning ofthe National Labor Relations Act.II.-THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is a labor organiza-tion,affiliatedwith the Congress of Industrial Organizations.Through its Local No. 12443, it admitted to membership employeesof the Company.National Council of Gas, Coke, and Chemical Workers is an un-affiliated labor organization, admitting to membership through itslocals, gas, coke, and chemical workers, including employees of theCompany.III.THE QUESTION CONCERNINGREPRESENTATIONOn April 23, 1942, District 50 filed with the Board a petition forinvestigation and certification of representatives of the employeesof the Company.On May 7, 1942, pursuant to an agreement betweenthe Company and District 50, approved by the Regional Director fortheTwelfth '-Region, a consent election was held among theemployees of the Company, and resulted in the designation of Dis-trict 50 as the bargaining representative for the employees of the 428DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany:District 50 thereafter, commenced collective bargainingnegotiations with the Company through Joseph T. Timko, itsRegional- Director, Ransom Reeder and Chester Walczak, its localrepresentatives, and the bargaining committee. of Local No. 12443.A number of conferences were held at which a tentative agreementwith the Company Was reached. The tentative agreement wasreduced to writing by Timko and sometime in June 1942 was sub-mitted to the membership of the Local.Upon the unanimous ap-proval of the tentative agreement by the membership, it was pre-sented to the Company. At the time of the events hereinafter recited,the tentative agreement was still under consideration by the Com-pany, and had not been signed by the Company.On June 30, 1942, Reeder and Walczak severed their relationshipwith District 50 and on July 1, 1942, accepted employment with theNational Council.Thereafter District 50 notified the Company thatReeder and Walczak no longer represented the District and thatfurther negotiations with the Company would be conducted throughnew representatives.On July 8, 1942, the negotiating committee ofLocal No. 12443 adopted a resolution purporting to sever the local'saffiliationwith District 50 and to apply for a charter from theNational Council and notified the Company of this action.Repre-sentatives of the Company stated that in view of the conflictingclaims the Company would not meet with either group until theBoard determined which of the organizations was entitled to con-tinue negotiations on behalf of the employees.At a meeting of the local held on the evening of July 8, 1942, themembers present unanimously affirmed the action of its bargainingcommittee and the local applied-to-the National Council.for a charter.At the meeting of July 8 or subsequent thereto, 237 employees signedpetitions expressly revoking the authority of District 50 to act astheir bargaining representative and designating the National Councilto act in their behalf.'Thereafter both the Company and theNational Council filed petitions requesting an investigation, andcertification of representatives.-District 50 contends that its selection at the secret ballot electionof May 7, 1942, should preclude a present investigation and certifica-tion of representatives.While, as a general rule, the Board doesnot disturb a designation of bargaining representatives before 1 yearfrom the date of an election, in the present case collective bargainingrelations cannot be established without a determination of the repre-'A report of the_Regional Director int,oduced into evidence indicates that of the 174signatures attached to the petitions submitted to him, 171 appear to bear genuine signa-tures of persons whose names appear on the Company's pay roll of July 18, 1942. TheTrial Examiner reported that of the petitions offered in evidence at the hearing, bearing 63additional signatures, 56 appear to be the genuine signaturesof persons on the same payroll.There are approximately 370 employees in the appropriate unit. BURLINGTON MILLS, INCORPORATED-429sentation dispute.The tentative agreement will not be consummateduntil such time as this dispute is resolved.By union action LocalNo. 12443 has terminated its affiliation with District 50; it has ceasedpaying its per capita tax to District 50, and has surrendered its,charter to District 50. In addition, a majority of the employees haveapparently indicated their desire to be represented by the NationalCouncil, whereas, so far as the record shows, there are no employeesseeking to be. represented by District 50.The instant situation issomewhat analogous to that inMatter -of United Stove Company 2where a local of the United Automobile Workers transferred itsaffiliation from the American Federation of Labor to the Congress ofIndustrialOrganizations and substantially the entire membershipof the local indicated their desire to be represented by.the Congressof Industrial Organizations.We there held that a contract existingbetween the local affiliated with the American Federation of Laborand the Company was not a bar to an investigation and certification.Similarly, we hold that the designation of _ District 50 on May 7,1942, does not constitute a.bar to a present determination of repre-sentatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) of the Act.IV. THE-APPROPRIATE UNIT`We find, in accordance with a stipulation by the parties, that allproduction and maintenance employees of the Company at its Bur-lington,Wisconsin plant, excluding office workers; salaried super-visors, and the sales force, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representatives whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.District 50 requests that in the event of an election, itsname be placed on the ballot.We shall provide accordingly.2Matter of United StoveCompanyandInternationalUnion,United Automobile Workersof America,affiliated with the Congress of Industrial Organizations,30 N. L.R. B. 305. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTION -By virtue of, and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re=lations Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purpose of collective bargainingwith Burlington Mills, Incorporated, Burlington, Wisconsin, an electtion by secret ballot shall be conducted as early as possible but notlater than thirty -(30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the TwelfthRegion, acting in this matter as agent for the National Labor Re-lations Board and subject to Article III, Section 9, of the said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including any suchemployees who did not work during said 'pay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding any whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by the National Council of Gas, Coke,and Chemical Workers, or by District _50, United Mine Workers ofAmerica, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining, or by neither.CHAIRMAN MthLIs took no part in the consideration of the aboveDecision and Direction of Election.0 0In the Matter of BURLINGTON MILLS, INCORPORATED,andNATIONALCOUNCIL OF GAS, COKE, AND CHEMICAL WORKERSIn the, Matter of BURLINGTON MILLS, INCORPORATED,andDISTRICT 50,UNITED MINE WORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.,AND NATIONAL COUNCIL OF GAS, COKE AND CHEMICAL WORKERSCases Nos. R-4.07 and RE-45. respectivelyAMENDMENT TO DIRECTION OF ELECTION-August 31, 1,942On August 20, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings.The Board, having been advised that District 50, United MineWorkers of America, affiliated, with the C. I. 0., does not desire toappear. upon the ballot,HEREBY AMENDS the Direction of Election by striking. therefromthe words, "to determine whether they desire to be represented by theNational Council of Gas, Coke, and Chemical Workers, or by District50,United Mine Workers of America, affiliated with the Congress ofIndustrial Organizations, for the purposes of collectivebargaining,.or by neither"; and substituting therefor the words, "to determinewhether or not they desire to be represented by National Council ofGas, Coke, and Chemical-Wor-kers for the purposes of collective bar-gaining."CHAIRMAN MILLIS took no part in the consideration of the aboveAmendment to Direction of Election.143 N L R B 42643 N L.R B., No. 73a.431 In the Matter ofBURLINGTON MILLS,INCORPORATEDandNATIONALCOUNCIL OF GAS,, COKE, ANDCHEMICALWORKERSBURLINGTON MILLS; INCORPORATEDandDISTRICT50UNITED MINEWORKERS OF AMERICA, AFFILIATED WITHTHE C. I.0.,AND NATIONALCOUNCIL OF-GAS, COKE AND CHEMICAL WORKERSCases Nos. R-4072 and RE-45, respectivelyORDER PERMITTING WITHDRAWAL OF PETITIONSSeptember4,194The Board having on August 20, 1942, issued a Decision and Direc-tion of Election' and on August 31, 1942, an Amendment to Directionof Election 2 in the above-entitled cases, and; thereafter, NationalCouncil of Gas, Coke, and Chemical Workers having requested per-mission to withdraw its petition filed in Case No. R-4072; BurlingtonMills, Incorporated having requested permission to withdraw its peti-tion in Case No. RE-45, and the Board having duly considered thematters,IT IS HEREBY ORDERED that the requests of the petitioners for permis-sion to withdraw the petitions in Cases Nos. R-4072 and RE. 45 be,and they hereby are, granted, and that the aforesaid cases be, and theyhereby are, closed.043 N L "R B 426.2 43 N. L R. B. 431. -43 N.-LIt.B ; No. 73b.432